Exhibit 23 (j)(ii) CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our Firm under the captions “Financial Highlights” in the Prospectus and “Auditors” in the Statement of Additional Information and to the incorporation by reference in this Post-Effective Amendment No.33 to the Registration Statement (Form N-1A No.2-66073) dated October30, 2007, of NRM Investment Company of our report dated October26, 2007, included in the 2007 annual report to shareholders of NRM Investment Company. /s/ BEARD MILLER COMPANY LLP BEARD MILLER COMPANY LLP Reading, Pennsylvania October26, 2007
